Citation Nr: 0206053	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  94-32 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for disabilities manifested 
by fatigue, blood in the stool, sleeplessness, forgetfulness, 
weakness, nausea, numbness in the legs, and a blood disorder, 
claimed as a result of exposure to herbicides, including 
Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to June 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefit sought on 
appeal.  The matter was appealed to the Board and 
subsequently remanded for further development in February 
1997 and July 1998. 

In November 1999, the matter was again before the Board. The 
veteran's claims were denied and appealed to the United 
States Court of Appeals for Veterans' Claims (Court). The 
matter was remanded to the Board pursuant to Court order 
dated May 24, 2001.

It should also be noted that the November 1999 Board decision 
referred the issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD). This has not been 
developed by the RO. Therefore, the issue of entitlement to 
service connection for PTSD is again referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran served in Vietnam between March 1968 and 
March 1969.

3.  There is no competent medical diagnosis of a disability 
or disabilities manifested by fatigue, blood in the stool, 
sleeplessness, forgetfulness, weakness, nausea, numbness in 
the legs, and a blood disorder, that is causally or 
etiologically related to exposure to herbicides such as Agent 
Orange.

CONCLUSIONS OF LAW

1. The veteran is presumed to have been exposed during his 
period of service to a herbicide agent. 38 U.S.C. § 1116(f), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 1291) (Dec. 
27, 2001); 38 U.S.C.A. § 1116(a)(3) (West Supp. 2001).

2. A disability or disabilities manifested by fatigue, blood 
in the stool, sleeplessness, forgetfulness, weakness, nausea, 
numbness in the legs, and a blood disorder, claimed as a 
result of exposure to herbicides, including Agent Orange, was 
not incurred in or aggravated by service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112(c), 1113, 1116(a), 5107 (West Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.311 (2001), as amended by 66 
Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran is entitled 
to service connection for disabilities manifested by fatigue, 
blood in the stool, sleeplessness, forgetfulness, weakness, 
nausea, numbness in the legs, and a blood disorder, claimed 
as a result of exposure to herbicides, including Agent 
Orange.  The RO previously denied the veteran this benefit 
based, in part, on rationale that was then valid, but upon 
which, due to a recent change in the law, the Board may no 
longer rely.  Specifically, the RO at one time found that the 
veteran had not submitted evidence of a well-grounded claim.  
The Board in the November 1999 decision found the veteran's 
claim to be well grounded, but denied the benefit sought on 
appeal.  The veteran appealed this decision to the Court.

During the pendency of the appeal, the President signed into 
law legislation that eliminates the requirement of submitting 
a well-grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001)).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  38 U.S.C.A. § 5107, 
note (Effective and Applicability Provisions) (West Supp. 
2001).  

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA has indicated that, with the exception 
of the amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) 
(the second sentence), and 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
at 45,629.   

Finally, during the pendency of this appeal, on December 27, 
2000, the President signed HR 1291, the "Veterans Education 
and Benefits Expansion Act of 2001", which added Diabetes 
Mellitus Type II to the list of presumptive diseases as due 
to herbicides exposure and provided a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era. 38 U.S.C. § 1116(f), as added by § 201(c) of 
the "Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107-___ (H.R. 1291) (Dec. 27, 2001).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed and considered the veteran's claim pursuant 
to the VCAA.  However, as explained below, prior to the 
enactment of the VCAA, the RO took action that is consistent 
with the notification and assistance provisions of the VCAA, 
and thereafter readjudicated the veteran's claim.  In 
addition, while the veteran is now presumed to have been 
exposed to herbicides during service, the basic entitlements 
of service connection have not been meet, which shall be 
explained in greater detail below. 38 C.F.R. § 3.303(a). The 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

First, as required by the VCAA, VA informed the veteran of 
the information needed to substantiate his claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  More specifically, 
in a decision dated March 1994, rating decisions in June 1994 
and April 1997, letters notifying the veteran of those 
decisions, a statement of the case issued in May 1994, and 
supplemental statements of the case issued in April 1997, 
June 1997, March 1998, and April 1999, the RO notified the 
veteran of regulations pertinent to his service connection 
claim, and informed the veteran of the reasons for which his 
claim had been denied and of the evidence needed to 
substantiate his claim.  The RO also provided him an 
opportunity to submit additional evidence and argument in 
support of his claims. 

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including VA 
outpatient treatment records and private medical records. 
It is further noted that the veteran's claims were remanded 
by the Board for further development in February 1997 and 
July 1998.  In addition, the veteran's claims were appealed 
from a November 1999 Board decision to the Court, who 
ultimately remanded the veteran's claims based on the 
enactment of the VCAA. The veteran was sent a 90-day letter 
in November 2001 informing him of the remand and giving him 
the opportunity to present additional argument and evidence 
in support of his claims. No additional evidence was 
received.  The veteran has not reported, and the Board is not 
aware of, any other outstanding evidence that needs to be 
obtained in support of the veteran's claim.  

In the instant case, the Board has developed the medical 
record to the extent possible.  Pursuant to prior remands, 
the veteran was afforded additional VA examinations in 
January 1999 and February 1999, specifically inquiring as to 
whether the veteran currently had disabilities manifested by 
fatigue, blood in stool, sleeplessness, forgetfulness, 
weakness, nausea, numbness in the legs and blood disorder, 
and whether they were residuals of Agent Orange exposure or 
otherwise attributable to military service. 

The VCAA does not require a remand of all claims pending on 
its effective date.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  Inasmuch as the RO and the Board have notified 
the veteran of the evidence needed to substantiate his claim 
and, to the extent possible, have obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of that claim, further development to comply with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran). 

The veteran contends that he is entitled to service 
connection for disabilities manifested by fatigue, blood in 
the stool, sleeplessness, forgetfulness, weakness, nausea, 
numbness in the legs, and a blood disorder, claimed as a 
result of exposure to herbicides, including Agent Orange.  
Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Subsequent manifestations of a chronic disease in 
service, however remote, are to be service connected unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West Supp. 2001); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2001).  A veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(a)(3) (West Supp. 2001). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2001).  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(2001).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994). 

Initially, the Board finds that based on the medical evidence 
of record, the veteran does not have one of the listed 
diseases in order to establish service connection by 
presumption, based on herbicide exposure. 38 C.F.R. 
§ 3.309(e).  Thus, the Board proceeds with determining 
service connection on a direct causation basis. 

The Board notes that the factual background was discussed at 
great length in the November 1, 1999 Board decision and will 
not be repeated in the instant decision. A discussion of the 
pertinent facts relevant to this decision are set out below. 

The veteran served in Vietnam and Indochina from March 1968 
to March 1969. The veteran's DD-214 reflects the veteran 
received numerous awards and commendations, including the 
Combat Infantryman Badge, the Vietnam Campaign Medal, the 
Vietnam Service Medal with four bronze service stars, the 
Army Commendation Medal, and the Bronze Star Medal. 
Therefore, having served in the Republic of Vietnam, the 
veteran is presumed to have been exposed during his period of 
service to a herbicide agent. 38 U.S.C.A. § 1116(a)(3) (West 
Supp. 2001). 

Service medical records reflect that upon enlistment 
examination dated in September 1967, the examiner noted pes 
planus, varicocele on the left, and defective hearing.  There 
are no other entries in the veteran's service medical 
records, including evidence of gastroesophageal reflux 
disease with esophagitis.  The earliest post-service 
treatment reports of record are dated in 1974.  Thus, there 
were no manifestations of a chronic disease in service or 
within the presumptive period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection pursuant to 38 
C.F.R. § 3.303(b) (2001).

A statement from Dr. W dated in May 1997 reflects that the 
veteran had been under his care from 1981 to 1991.  The 
physician noted that the veteran had reported being in combat 
and exposed to Agent Orange.  The physician opined that the 
veteran had symptoms consistent with exposure to a noxious 
substance, such as numbness in the legs, abnormal blood 
tests, nausea, constipation, occasional bloody stools, 
generalized weakness, frequent urination, and problems with 
his memory.  The physician noted that he had referred the 
veteran to VA for treatment.  

A statement from Dr. W., dated in August 1998, reflects that 
the veteran's symptoms of fatigue, weakness, numbness in the 
legs, and abnormal blood tests were consistent with Agent 
Orange exposure and could be due to gastrointestinal injury.  
The physician stated that the veteran had no history of 
exposure to any other chemical that would cause these types 
of symptoms, there was no evidence of alcohol abuse, and the 
only drug the veteran had admitted using in the past was 
marijuana.  The physician noted that the "report of the Agent 
Orange Scientific Task Force of the American Legion done in 
April 1990 suggests the CDC Vietnam Experience Study (II 
Physical Health, 1988)" reported that Vietnam veterans 
had a higher incident of symptoms of peripheral neuropathy 
(numbness, tingling, burning sensations, or weakness of arms 
or legs).  

The physician also noted "Klawans (1987) and Klawans, et al 
(1987)" reported a "rather stereotyped set of neurological 
problems following exposure to TCDD.  This syndrome initially 
included fatigue and peripheral neuropathy followed by 
depression."  Finally, the physician noted the CDC Vietnam 
Experience Study reported that occult blood was found in the 
stool samples of more Vietnam than non-Vietnam veterans.  The 
physician stated that because of these studies and the 
veteran's symptoms, he concluded that his problems were the 
result of Agent Orange exposure and referred him to VA for 
treatment. 

A VA requested psychiatric evaluation dated in January 1999 
reflects a diagnosis of a major depressive disorder.  The 
examiner stated that the veteran's memory impairment is not 
secondary to exposure to Agent Orange.  The examiner further 
stated that the veteran's difficulty sleeping had been 
ongoing since he had depression, for which the veteran 
reported taking medication to help him sleep and for his 
depression. The examiner opined that, "if the patient were 
having difficulty sleeping on a neurological basis, that is 
secondary to the effects of agent orange, one would not 
expect the antidepressant medication by itself to help his 
sleeping." The examiner concluded that the veteran's sleep 
disturbance, tiredness, and forgetfulness appeared to be 
secondary to his depression.  He further stated that the 
veteran's symptoms of blood in the stool, nausea, numbness in 
the legs, and a blood disorder were not secondary to a 
psychiatric condition.  The examiner recommended an 
evaluation by an internal medicine physician in evaluating 
the aforementioned symptoms.

A VA requested internal medicine evaluation dated in January 
1999 reflects complaints of a blood disorder, blood in the 
stool, and numbness in the legs and nausea.  The report 
reflects the veteran's medical records were reviewed.  The 
examiner noted that range of motion was not limited by pain, 
fatigue, or lack of endurance.  Sensory examination to pain 
and touch was noted as normal.  The examiner also noted no 
signs of rectal bleeding.  Diagnoses of gastroesophageal 
reflux disease with esophagitis, normal examination of the 
lumbar spine, and an external hemorrhoid were noted.  The 
physician stated that the veteran's guaiac test was negative, 
no signs of thrombosis or fissures, no signs of weakness, no 
signs of a blood disorder or overt anemia, and no signs of 
motor-sensory deficits.  The veteran had full mobility of his 
joints and his reflexes were normal.  The physician opined 
that in his opinion, "there [were] no residuals of Agent 
Orange exposure noted for this veteran at this time."  

A VA requested rheumatology examination dated in February 
1999 reflects the veteran's medical records were extensively 
reviewed by the examiner.  The examiner found the veteran to 
be a well-developed, well-nourished male in no acute 
distress.  Upon physical examination, the veteran's blood 
test results were normal except for a slight depression of 
hemoglobin and hematocrit consistent with a very mild anemia.  
The examiner noted the presence of an external hemorrhoid and 
an internal hemorrhoid.  Stool was brown and guaiac was 
negative.  The abdomen revealed right lower quadrant 
tenderness that was "1/4."  Assessments of no chronic fatigue 
syndrome and no fibromyalgia were noted.  The examiner noted 
the veteran was able to return to work activities.  

Based on a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
disabilities manifested by fatigue, blood in the stool, 
sleeplessness, forgetfulness, weakness, nausea, numbness in 
the legs, and a blood disorder, claimed as a result of 
exposure to Agent Orange, is not warranted.  While, Dr. W. 
states that the veteran has symptoms consistent with exposure 
to Agent Orange and has cited treatise evidence to support 
his conclusion, he has failed to provide a diagnosis of an 
actual current disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez V. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  The Board finds the holding in 
Sanchez-Benitez analogous in that the Court has held that 
Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted a qualified medical 
opinion relating fatigue, blood in the stool, sleeplessness, 
forgetfulness, weakness, nausea, numbness in the legs, and a 
blood disorder, to a current medical disability or disease.  
Further, the other medical evidence and diagnostic testing of 
record made the following findings: the January 1999 internal 
medicine examination found no residuals of Agent Orange 
exposure; the January 1999 psychiatric examination concluded 
that the veteran's sleep disturbance, tiredness, and 
forgetfulness appeared to be secondary to his depression, and 
the veteran's symptoms of blood in the stool, nausea, 
numbness in the legs, and a blood disorder were not secondary 
to a psychiatric condition; and the February 1999 
rheumatology examination found the veteran's blood test 
results were normal except for a slight depression of 
hemoglobin and hematocrit consistent with a very mild anemia, 
but provided no nexus opinion relating either with exposure 
to Agent Orange.  

Therefore, entitlement to service connection for disabilities 
manifested by fatigue, blood in the stool, sleeplessness, 
forgetfulness, nausea, numbness in 
the legs, and a blood disorder, claimed as a result of 
exposure to Agent Orange, is not warranted. The preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in resolution of this claim and his 
claim must be denied. 

ORDER

Service connection for disabilities manifested by fatigue, 
blood in the stool, sleeplessness, forgetfulness, weakness, 
nausea, numbness in the legs, and a blood disorder, claimed 
as a result of exposure to Agent Orange, is denied.


____________________________
John L. Prichard
Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

